Title: To Thomas Jefferson from Albert Gallatin, 12 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            12 Oct. 1807
                        
                        Hubbel who had been appointed Collector of Snowhill Will not accept. There are two candidates whose
                            recommendations are enclosed. Mr. Duval informs me that Handy tho’ recommended by Judge Polk & acquiesced to by Lloyd is
                            federalist, and that Spence is republican.
                        You directed a commission (in August last) in favor of—Ruffin as Surveyor of Windsor N.C. This was on the
                            recommendation of the collector of Edenton wh. I had transmitd to you. Afterwards Alston recommended Benajah Nichols
                            & having I presume forgotten Ruffin’s appointment you directed a commission in his favor. This last, as the first had
                            already been sent, I have detained & wrote to Alston, who had also written to me, that his letter had come too late, but
                            that we would have an opportunity to consult with him before the nomination was sent to the Senate.
                        I enclose a letter from Mr Patterson for your determination. 
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                        
                            Although I consider Gen. Shee as appointed, I send another application subsequently received.
                        
                    